MEMORANDUM **
Hector Paredes Valenzuela and his wife Maria del Socorro Paredes Cadena, nafives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing their appeal from an immigration judge’s decision denying their applications for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review the agency’s discretionary determination that Paredes Valenzuela failed to show exceptional and extremely unusual hardship. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 929-30 (9th Cir.2005).
Cadena has not challenged the agency’s decision to reinstate an August 21, 1997 order of removal following her prior illegal reentry to the United States. Accordingly, we do not consider Cadena’s remaining challenges in her opening brief. See 8 U.S.C. § 1231(a)(5) (reinstatement of a pri- or order of removal renders an alien ineligible for any relief).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.